Order, entered on June 17, 1964, denying motion to confirm arbitrator’s award, unanimously reversed, on the law and the facts, with $30 costs and disbursements to appellant, and motion to confirm award granted, with $10 costs. Special Term denied the motion to confirm the award upon the ground that the arbitrator was guilty of misconduct in refusing an adjournment. It is not the refusal of any adjournment which constitutes misconduct but where the refusal forecloses the presentation of evidence. Generally, whether to grant or refuse an adjournment is within the discretion of the arbitrator (Matter of Loyal Automobile Ins. Co. [Dempsey-Tegeler & Co.], 19 A D 2d 596). And it is only if the discretion is abused that misconduct results. Here it appeared that respondent repeatedly sought adjournment of the proceedings. One such adjournment was granted and respondent had the benefit of additional adjournments made necessary by the unavailability of the arbitrator. There was no compelling necessity for the adjournment refused. The best that can be said for it is that respondent’s officers, who were its witnesses, had other business which they preferred to attend to at the time set for the hearing. We find no abuse of discretion in refusing the adjournment. Concur — Botein, P. J., Rabin, Eager, Steuer and Bastow, JJ.